Citation Nr: 1338992	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a chronic condition causing anxiety, and bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a chronic condition causing anxiety, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A timely notice of disagreement (NOD) was received from the Veteran in August 2012.  After a statement of the case (SOC) was issued to the Veteran in October 2012, he  perfected his appeal in November 2012 by filing a substantive appeal, via VA Form 9.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding, and the fact that the Veteran has claimed and been diagnosed with several different psychiatric diagnoses, to include PTSD, the issue with regard to entitlement to PTSD on the title page has been recharacterized, as listed above.

A Board hearing was held at the Central Office in April 2013 before the undersigned Acting Veterans Law Judge, and a copy of the hearing transcript has been added to the record.

A review of the Virtual VA paperless claims processing system revealed a copy of the Veteran's Board hearing transcript as well as copies of VA outpatient treatment records dated September 2010 to September 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The is of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a chronic condition causing anxiety, and bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final decision issued in December 2009, the RO denied the Veteran's claim of entitlement to service connection for a chronic condition causing anxiety.

2.  Evidence added to the record since the final December 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a chronic condition causing anxiety, and bipolar disorder.


CONCLUSIONS OF LAW

1.  The December 2009 rating decision that denied the Veteran's claim of entitlement to service connection for a chronic condition causing anxiety is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a chronic condition causing anxiety, and bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a chronic condition causing anxiety, and bipolar disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to this issue.  

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Acting Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted new and material evidence to reopen his claim, and the Veteran and his witness volunteered his subjective symptoms, history of trauma, and theories of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).




Background

The Veteran contends that he currently suffers from a psychiatric disorder that was incurred in military service.  In particular, the Veteran has submitted statements and testified at his April 2013 Board hearing that he was sexually assaulted by a drill sergeant during his initial military training.  The Veteran has indicated that, after the assault, he attempted suicide via a drug overdose.  He has stated that he was subsequently placed in a medical hold facility, "Dix House," and, when he revealed the allegations of the assault, the Veteran's commander did not believe him and gave him the option to be charged with a crime for his substance abuse or be discharged from the military.  The Veteran also related that he had experienced sexual abuse as a child.

The Veteran's wife has provided a written statement as well as testimony at the April 2013 Board hearing.  To this effect, she related that she herself was a victim of military sexual assault and had been receiving treatment.  During the course of her treatment, it helped the Veteran to recognize that he had also been sexually assaulted during military service.  The Veteran's wife stated that, since that time, the Veteran's condition has worsened with the manifestation of symptoms and that he has confided in her about some of the details of the assault.

A friend of the Veteran also provided a lay statement in April 2013, stating that the Veteran had also confided in him that he was sexually assaulted during training in the military.

A review of the Veteran's service treatment records revealed that he was diagnosed with a paranoid personality disorder, moderate to severe, in service, and administrative separation from service was strongly advised.  The Veteran also admitted to a psychiatrist that he was abusing prescription pills and marijuana and that this prevented him from following orders.  The Veteran indicated that he used the substances because he liked them.  He also indicated that he wanted to be admitted to Dix House in order help treat his substance abuse.  However, although it appears that the Veteran sought treatment on a regular basis for a number of physical ailments throughout his service, there is no other discussion of any psychiatric disorder, suicide attempt, or sexual assault.

The Veteran's service personnel records reflect that he failed his first cycle of basic training due to the receipt of a non-judicial punishment during training for insubordination.  The Veteran had to be recycled to a new company, but continued to have discipline problems, including an additional non-judicial punishment.  Also included in the service personnel records were numerous counseling statements for offenses such as disrespectful language, negative attitude, unwillingness to recognize authority, refusals to obey lawful orders, misuse of sick bay to avoid training, lack of discipline, and poor effort.  These counseling statements began during the Veteran's first week of training and continued throughout his service.  The Veteran was proposed for administrative separation in October 1976.  Upon notification, the Veteran wrote a letter in which he pleaded to be allowed to stay in the military.  It was also noted that he personally appeared before his commander to request that he be allowed to continue training.

A review of the Veteran's VA outpatient treatment records revealed that the Veteran has seen doctors and social workers for complaints of symptoms relating to a psychiatric disorder.  In an August 2012 treatment note, he was diagnosed with PTSD related to military sexual trauma.  It appears that the examiner based his diagnosis solely on the Veteran's subjective history, and it does not appear that he attempted to verify the assault or whether he reviewed the Veteran's treatment history.

The Veteran was provided with a VA examination in May 2012.  The examiner took a history from the Veteran involving a sexual assault incident by a drill sergeant in military training and his subsequent discharge due to suicide attempt.  However, the examiner noted that the Veteran had previously told a treatment provider at the VA medical center that he left the military because his infant daughter died.   The Veteran also related that he had experienced sexual abuse as a child and that he had been a polysubstance abuser since that time.  The examiner found that the Veteran did not meet all of the criteria in order to be diagnosed with PTSD in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  However, the examiner did diagnose the Veteran with bipolar disorder, as well as polysubstance abuse in full remission and a personality disorder not otherwise specified.  The Veteran was given a Global Assessment of Functioning (GAF) score of 55.  It was further noted that, due to the Veteran's personality disorder, he was not a reliable historian.  The examiner opined that the Veteran's psychiatric disorder was not caused or incurred in military service.  In support, he provided that the Veteran's behaviors during the military were not markers of a traumatic event or sexual assault.  Rather, they were a continuation of the rather pronounced psychiatric problems that the Veteran had before entering service.  Further, the examiner opined that there was not a relationship between the Veteran's currently diagnosed bipolar disorder and his personality disorder or polysubstance abuse.  There was no discussion regarding any possible aggravation of any pre-existing psychiatric disorder by the Veteran's military service.

Analysis

In a December 2009 rating decision, the RO denied service connection for a chronic condition causing anxiety on the basis that the evidence did not show evidence of a psychiatric disorder in service, to include the use of medication or an overdose.  Further, the RO found that there was no current evidence of any psychiatric disorder.  The evidence considered at the time of the 2009 decision consisted of service treatment records and the Veteran's statements.

In December 2009, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a psychiatric disorder was received until December 2011, when VA received his application to reopen such claim, which had then included the claim of PTSD due to military sexual trauma.  Therefore, the December 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a psychiatric disorder was received prior to the expiration of the appeal period stemming from the December 2009 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the December 2009 rating decision includes the aforementioned December 2011 claim, a May 2012 VA examination report, April 2013 statements from the Veterans spouse and friend, VA outpatient treatment records dated September 2010 to August 2012, transcripts of an April 2013 Board hearing, and the Veteran's subsequent statements.  

Such evidence is new in that it was not previously of record.  Additionally, the Board finds that such is material to the claim.  In this regard, the statements of the Veteran and the statements made in the course of the May 2012 VA examination  and April 2013 Board hearing provided indication that the Veteran may have developed a psychiatric disorder due to a military sexual trauma, a theory which had not previously been considered.  Additionally, the Veteran, his spouse, and friend  have provided new statements that he began to manifest problems with his psychiatric disorder after being reminded of his military sexual assault due to his wife's treatment for the same type of incidence when she was in the military.  Last, the Veteran's VA outpatient treatment records and 2012 VA examination show that the Veteran is currently diagnosed with a psychiatric disorder, variously diagnosed as PTSD, possibly due to military sexual trauma based upon Veteran's subjective history, bipolar disorder, and an anxiety disorder.  Therefore, as the newly received evidence demonstrates a current disability, a possible in-service incurrence, and a possible nexus based upon verification of the in-service assault, the Board finds that the evidence received since the December 2009 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include PTSD, a chronic condition causing anxiety, and bipolar disorder.  See 38 C.F.R. § 3.156(a).  

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a chronic condition causing anxiety, and bipolar disorder is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a chronic condition causing anxiety, and bipolar disorder is reopened. 


REMAND

Having reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a chronic condition causing anxiety, and bipolar disorder, VA has a duty to assist the Veteran in the development of the claim by seeking a medical opinion on the question of causal nexus and obtaining any outstanding treatment records.

First, remand is required to obtain the Veteran's Social Security Administration (SSA) records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The claims file indicates that the Veteran may have applied for SSA benefits via a June 2011 VA outpatient treatment note in which the Veteran told a social worker that he was homeless and had been trying to obtain benefits from SSA.  However, the claims file does not reflect that any SSA records have previously been associated.  As such, remand is required to obtain any  SSA records.

Second, remand is required to afford the Veteran a new VA examination.  The Veteran was provided with a VA examination in May 2012.  The examiner took a history from the Veteran involving a sexual assault incident by a drill sergeant in military training and his subsequent discharge due to suicide attempt.  The Veteran also related that he had experienced sexual abuse as a child and that he had been a polysubstance abuser since that time.  The examiner found that the Veteran did not meet all of the criteria in order to be diagnosed with PTSD in accordance with the DSM-IV.  However, the examiner did diagnose the Veteran with bipolar disorder, as well as polysubstance abuse in full remission and a personality disorder not otherwise specified.  The Veteran was given a GAF score of 55.  It was further noted that, due to the Veteran's personality disorder, he was not a reliable historian.  The examiner opined that the Veteran's psychiatric disorder was not caused or incurred in military service.  In support, he provided that the Veteran's behaviors during the military were not markers of a traumatic event or sexual assault.  Rather, they were a continuation of the rather pronounced psychiatric problems that the Veteran had before entering service.  Further, the examiner opined that there was not a relationship between the Veteran's currently diagnosed bipolar disorder and his personality disorder or polysubstance abuse.  There was no discussion regarding any possible aggravation of any pre-existing psychiatric disorder by the Veteran's military service.

Although the VA examiner provided a thorough discussion and analysis of the Veteran's claims and currently diagnosed psychiatric disorder within the context of  examining PTSD due to a military sexual trauma, there was no clear discussion as to whether the Veteran's bipolar disorder was related to military service or of the possibility of the Veteran having a pre-existing psychiatric disorder that was aggravated beyond its natural progression by the Veteran's military service.  The former issue should be addressed, as the examiner diagnosed the Veteran with bipolar disorder.  The latter is particularly relevant, as the 2012 VA examiner and the Veteran have both indicated that his psychiatric issues stemmed from childhood, to include childhood sexual abuse.  Therefore, it is possible that any psychiatric disorder the Veteran had prior to entering service could have been exacerbated during the training environment.   Furthermore, the Veteran, through his representative at the April 2013 Board hearing, advanced the theory of aggravation of his pre-existing childhood psychiatric disorder due to military service.  In light of this evidence, the Board finds that the Veteran should be afforded a new VA examination to address the questions of whether his current psychiatric disorder was incurred as a result of service.  See McLendon. v. Nicholson, 20 Vet. App. 79 (2006).  Further, the examiner should focus on the potential issue of aggravation of a possible pre-existing psychiatric disorder by military service.  See 38 C.F.R. § 3.306.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2. Contact the SSA and obtain all medical records that may be associated with the Veteran's claim for disability benefits.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Notice must be provided to the Veteran.  The notice must contain the identity of the records, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, notice that the Veteran is ultimately responsible for providing the evidence, and notice that the Veteran may provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the etiology of any acquired psychiatric disorder, to include PTSD, a chronic condition causing anxiety, and bipolar disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must consider the Veteran's lay testimony in rendering a decision.  The examiner should determine:

(a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with a pre-existing acquired psychiatric disorder?

(b) If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing acquired psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with a pre-existing acquired psychiatric disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current acquired psychiatric disorder, to include PTSD, a chronic condition causing anxiety, and bipolar disorder, is etiologically related to any symptomatology noted during such service?    

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


